Citation Nr: 1450582	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDING OF FACT

The Veteran's current right ankle disability was neither incurred in nor related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right ankle injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated April 2005.  The notice was adequate, except in that it failed to include information regarding assignment of disability ratings and effective dates.  As the RO denied service connection for the Veteran's right ankle disability and the Board here denies his appeal, the error as to that notice is harmless error because no disability rating or effective date will be assigned.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of his ankle in January 2006 and March 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise.  The January 2006 examiner only made a current diagnosis, and the March 2013 examiner thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, service treatment records reflect x-ray evidence dated December 1965 of a questionable fracture of the right posterior malleolus.  The Veteran was treated, the ankle was placed in a cast, and in March 1966 an x-ray and physical examination showed no fracture.  In the Veteran's June 1967 separation examination report, feet and lower extremities are noted as normal.

In a May 2005 statement, the Veteran describes injuring his ankle in December 1965 when participating in paratrooper training jumps.  He described continued jumps on the injured ankle, and disputed that his ankle was x-rayed in March 1966.  The Veteran further explained that he suffered from a stroke in 2002, affecting his left side and putting more pressure on his injured right ankle.  His private physician told him that arthritis was setting in.  In a September 2013 statement, the Veteran denies falls since the stroke.  He states that the only fall he has suffered was the December 1965 injury, and that he has suffered constant pain since the injury.  At his May 2014 hearing, the Veteran explained that he downplayed his pain during service to avoid having to undergo paratrooper training again after being removed for sick call.

The Veteran's wife stated at the May 2014 hearing and in a May 2014 statement that she has observed the Veteran's ankle pain since they were married in 1967.  Specifically, she said that he has always rested his left ankle on top of his right ankle when sleeping to relieve pressure.

The Veteran has submitted relevant private medical records.  An April 2006 x-ray report notes a plantar calcaneal enthesophyte, with no fracture, malalignment or arthritis.  The physician diagnosed an unremarkable right ankle.  In October 2007, the Veteran was seen for ankle pain and received an MRI, which was negative for abnormalities.  In November 2010, his treating physician provided a short statement explaining that the Veteran suffered a severe ankle injury in the past, and it makes ambulation and other duties very difficult to accomplish.  

VA treatment records indicate that the Veteran sought treatment for his ankle in January 2007, with a few follow-up appointments later in the year.  He returned for additional treatment in December 2010 after he suffered a fall, in which he twisted his right ankle and hurt his right knee.  He subsequently sought further treatment of his ankle condition in September 2011, and received an MRI in March 2012, discussed below.

The Veteran underwent two VA examinations on his right ankle.  The first, in January 2006, did not review his claims file but did provide a current diagnosis based on an in-person examination.  The examiner opined that the Veteran's 1965 fracture healed in excellent position and alignment, and there was no objective clinical or radiographic evidence of residual instability or arthropathy.  

In March 2013, the Veteran underwent a second VA examination.  Based on a clinical examination and the March 2012 MRI, the examiner diagnosed the Veteran with an anterior talofibular (ATF) ligament tear of the right ankle.  The examiner opined that this injury was unrelated to the Veteran's 1965 fracture, explaining that the ATF ligament is an entirely separate part of the joint than the posterior malleolus.  Furthermore, the examiner explained that the ATF ligament is prone to a different type of injury mechanism than the posterior malleolus, making it unlikely that both would be injured from the same incident.  Additionally, the examiner noted that in August 2012, the Veteran reported to his VA treating orthopedist surgeon that his service injury had not given him any significant problems until 8-10 years prior.  Finally, the examiner noted that the Veteran's stroke left him in a condition predisposed to falls, including the fall for which he sought treatment in December 2010, which involved a twisted right ankle.  For these reasons, the examiner concluded that it was much less likely than not that the Veteran's current ankle condition was related to service or his in-service injury.

The Board finds persuasive the March 2013 VA examiner's opinion that the Veteran's current disability is not related to service or his in-service injury.  The examiner evaluated the Veteran, reviewed the claims file, took history from the Veteran, and provided a rationale based on the evidence of record.  The opinion is adequate and highly probative.  The examiner's conclusion is consistent with the diagnosis of the January 2006 VA examination, finding no current disability.  Furthermore, both reports are consistent with the private x-ray and MRI reports on record, showing no disability in April 2006 and October 2007.  

The only conflicting medical evidence on the record is the November 2010 private opinion, which the Board finds minimally probative.  Specifically, the private practitioner's statement is conclusory, offering no rationale for the opinion presented.  It simply states that the Veteran has difficulty with ambulation and other duties due to an unspecified severe ankle injury in the past.  

The evidence provided by the statements of the Veteran and his wife similarly describes continuous ankle pain since service.  However, this account is contradicted by the Veteran's August 2012 report to his treating orthopedist that he had no significant ankle trouble until 8-10 years prior.  Furthermore, the Board finds that the VA examiners' opinions are more probative as to the cause of any pain the Veteran experiences, as they are provided with medical expertise and based on physical examination, clinical testing, and review of radiological evidence.

The Board notes that the Veteran, in his October 2011 substantive appeal, requests that the Board consider his December 1965 injury to be chronic in nature.  However, the Board is persuaded by the March 2013 VA examiner's opinion that the Veteran's current condition and his December 1965 injury are not only due to different causes but are entirely different types of injury.  For the reasons set forth above, the Veteran has not provided any competent, credible, or persuasive lay or medical evidence to the contrary.  In sum, the Board finds the VA examiners' opinions to be the most probative, and the evidence weighs against a finding that any current disability is related to service, or the Veteran's in-service injury.  Service connection for residuals of a right ankle injury must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for residuals of a right ankle injury is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


